 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       STEPHEN CLARK, et al.,                            No. 2:19-cv-171-JAM–EFB
12                          Plaintiffs,
13             v.                                          ORDER AFTER STATUS CONFERENCE
14       CITY OF SACRAMENTO, et al.,
15                          Defendants.
16

17            On July 2, 2019, the court conducted a telephonic discovery conference in this matter. At
18   the conference, attorney Dale Galipo appeared on behalf of plaintiff, and attorneys Chance Trimm
19   and Andrea Velasquez appeared on behalf of defendants. After carefully reviewing the parties
20   joint letter brief (ECF No. 33), and for the reasons discussed with the parties at the conference, IT
21   IS HEREBY ORDERED that:
22            1. The parties shall conduct phase one of discovery within 90 days of this order, limited
23                  to the issues of whether the decedent’s parents have standing (i.e. whether the parents
24                  were financially dependent on the decedent), and to whether the decedent’s
25                  grandparents have viable bystander claims.1
26            2. The court sets a further status conference (the parties may attend by telephone) for
27
     1
      These parties may need to make themselves available for another deposition during the second
28   phase of discovery regarding other issues in the case, including the issue of damages.
                                                       1
 1                Thursday, October 3, 2019, at 2:00 p.m., to discuss defendants’ position on dispositive

 2                motions, stipulations of fact, and other issues that arise from completing phase one of

 3                discovery. The parties shall file a joint status report at least seven days prior to this

 4                conference addressing the parties’ respective positions and recommendations as to

 5                how the case should further proceed.

 6           IT IS SO ORDERED.

 7   Dated: July 3, 2019

 8

 9

10
     clark.1717
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
